DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 05/22/2020.
Claims 1-20 present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said performance of said one or more workflow communications” in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “said performance of said one or more workflow communications” in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “said performance of said one or more workflow communications” in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites said one or more text messaging protocols include one or more of Short Message Service (SMS), Multimedia Messaging Service (MMS), Rich Communication Services (RCS), and Over-the-Top service (OTT)”, which is same as claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi et al. (US 2012/0072261 A1), hereinafter Oberoi, in view of Brenden et al. (US 9,100,629 B1), hereinafter Brenden, and further in view of Simpson (US 2008/0168138 A1).
Regarding claim 8, Oberoi discloses 
A system for automated workflow processing comprising:
	a computing system with one or more processors receiving a plurality of criteria that defines an event (poll run) (page 3, [0088], lines 7-11: configuration parameters for the poll run can additionally be set at this time, such as times during which phone calls may be made, completion criteria, caller ID parameters) and generating a request eliciting participation by a plurality of persons in said event based on said plurality of criteria (page 10, [0163], lines 1-4: send an SMS message to a list of target phone numbers to notify the target phone numbers that a poll has been initiated), further comprising:
	one or more network interfaces sending said request to a first plurality of mobile devices for said plurality of persons eliciting responses regarding said event, wherein said request is sent to one or more text messaging networks using one or more text messaging protocols (page 10, [0163], lines 1-4: send an SMS message to a list of target phone numbers to notify the target phone numbers that a poll has been initiated) and receiving a plurality of responses (a first set of answers) to said request from a second plurality of mobile devices for a plurality of respondents comprising some or all of said first plurality of mobile devices wherein said plurality of responses are sent using said one or more text messaging protocols (page 3, [0086], lines 7-12: a first poll run is conducted, using the computing device, as a dial-out poll run using the poll definition and the phone list, such that a first set of answers to the plurality of poll questions is received from at least some of the first plurality of poll targets; & page 5, [0107], lines 5-10: poll run modes could include any medium adapted to electronic communications, such as SMS messaging);
	an analysis module analyzing said plurality of responses and identifying data responsive to said request for each of the plurality of responses (page 3, [0077], lines 4-8: analyze poll results for surveys);
	a data storage system storing the data responsive to said request for each of the plurality of responses (page 3, [0076], lines 7-11: automated survey data, including survey questions and answers, lists of survey targets and survey results can be maintained on one or more automated survey databases);
a decision module comparing the data responsive to said request for each of the plurality of responses with said plurality of criteria for said event and determining which, if any, of said criteria for said event have been met (page 8, [0147], lines 13-17: a poll run could stop calling targets when complete polls have been received for 50 males over the age of 30, or when complete polls have been received 75 female Republicans, or when complete polls have been received from 25 students);
	a workflow module performing one or more workflows (stop calling targets) when a predetermined number of said criteria for said event have been met based on said determinations (page 8, [0147], lines 13-17: a poll run could stop calling targets when complete polls have been received for 50 males over the age of 30, or when complete polls have been received 75 female Republicans, or when complete polls have been received from 25 students).

Oberoi does not explicitly disclose 
	a messaging interface sending one or more messages related to said performance of said one or more workflow communications to said plurality of respondents over said one or more network interfaces.

However, Brenden discloses 
	a messaging interface sending (transmit) one or more messages (survey report) related to said performance of said one or more workflow communications to said plurality of respondents (one or more users) over said one or more network interfaces (Col. 38, lines 13-14: the generated survey report is transmitted to one or more users).

	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Brenden in view of Oberoi, because Oberoi discloses directing surveys to survey targets (page 3, [0075]) and Brenden further suggests transmitting generated survey report to users (Col. 38, lines 6-14).
	One of ordinary skill in the art would be motivated to utilize the teachings of Brenden in the Oberoi system in order to keep the users informed.

Oberoi and Brenden do not explicitly disclose
	a memory for storing the determinations of the decision module.

However, Simpson discloses 
	a memory for storing the determinations of the decision module (Claim 15: storing the notification criteria that was satisfied).

	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Simpson in view of Oberoi and Brenden, because Oberoi and Brenden disclose setting configuration parameters for poll run/activity include criteria (Oberoi: page 3, [0088]) and Simpson further suggests comparing activities to criteria and storing the criteria that was satisfied (page 2, [0022] & Claim 15).
	One of ordinary skill in the art would be motivated to utilize the teachings of Simpson in the Oberoi and Brenden system in order to storing information and better managing the information.

Regarding claim 9, Oberoi, Brenden, and Simpson disclose the system as described in claim 8. Oberoi further discloses 
said one or more text messaging protocols include one or more of Short Message Service (SMS) (page 10, [0163]: send an SMS message to a list of target phone numbers to notify the target phone numbers that a poll has been initiated), Multimedia Messaging Service (MMS), Rich Communication Services (RCS), and Over-the-Top service (OTT).

Regarding claim 10, Oberoi, Brenden, and Simpson disclose the system as described in claim 9.  Oberoi, Brenden, and Simpson further disclose 
a query module receiving one or more queries from one or more of the plurality of respondents regarding said event (Brenden: Col. 38, lines 6-8: a report of the survey results are generated at the request of a user).

Regarding claim 11, Oberoi, Brenden, and Simpson disclose the system as described in claim 10.  Oberoi, Brenden, and Simpson further disclose
said query module further responding to said one or more queries from said one or more of the plurality of respondents (Brenden: Coll. 38, lines 8-9: the generated survey report is transmitted to one or more users).

Regarding claim 12, Oberoi, Brenden, and Simpson disclose the system as described in claim 11.  Oberoi further discloses 
said one or more text messaging protocols include one or more of Short Message Service (SMS) (page 10, [0163]: send an SMS message to a list of target phone numbers to notify the target phone numbers that a poll has been initiated), Multimedia Messaging Service (MMS), Rich Communication Services (RCS), and Over-the-Top service (OTT).

Regarding claim 13, Oberoi, Brenden, and Simpson disclose the system as described in claim 11.  Oberoi further discloses 
said workflow module further performing one or more workflows further comprises determining when one or more thresholds for said event have been met or exceeded (page 8, [0147], lines 13-17: a poll run could stop calling targets when complete polls have been received for 50 males over the age of 30, or when complete polls have been received 75 female Republicans, or when complete polls have been received from 25 students).

Regarding claim 14, Oberoi, Brenden, and Simpson disclose the system as described in claim 10.  Oberoi, Brenden, and Simpson further disclose 
said workflow module further analyzing said data responsive to said request for each of the plurality of responses and one or more results of performing said one or more workflows (Oberoi: page 3, [0077], lines 4-8: analyze poll results;& [0086], lines 22-24: while the survey is running, and after it completes, the user can view and analyze the survey/poll results); and
	producing analytical results and triggering one or more messages with said analytical results to said plurality of respondents using said messaging interface (Brenden: Col. 38, lines 6-15: a report of the survey results are generated at the request of a user; the generated survey report is transmitted to one or more users).

Regarding claims 1-2, the limitations of claims 1-2 are rejected in the analysis of claim 8-9 respectively and these claims are rejected on that basis.

Regarding claim 3, Oberoi, Brenden, and Simpson disclose the method as described in claim 1.  Oberoi, Brenden, and Simpson further disclose 
a query module receiving one or more queries from one or more of the plurality of respondents regarding said event (Brenden: Col. 38, lines 6-8: a report of the survey results are generated at the request of a user).

Regarding claim 4, Oberoi, Brenden, and Simpson disclose the method as described in claim 3.    Oberoi, Brenden, and Simpson further disclose
said query module further responding to said one or more queries from said one or more of the plurality of respondents (Brenden: Coll. 38, lines 8-9: the generated survey report is transmitted to one or more users).

Regarding claim 5, Oberoi, Brenden, and Simpson disclose the method as described in claim 4.  Oberoi further discloses 
said one or more text messaging protocols include one or more of Short Message Service (SMS) (page 10, [0163]: send an SMS message to a list of target phone numbers to notify the target phone numbers that a poll has been initiated), Multimedia Messaging Service (MMS), Rich Communication Services (RCS), and Over-the-Top service (OTT).

Regarding claim 6, Oberoi, Brenden, and Simpson disclose the method as described in claim 2.  Oberoi further discloses 
determining when one or more thresholds for said event have been met or exceeded (page 8, [0147], lines 13-17: a poll run could stop calling targets when complete polls have been received for 50 males over the age of 30, or when complete polls have been received 75 female Republicans, or when complete polls have been received from 25 students).

Regarding claim 7, Oberoi, Brenden, and Simpson disclose the method as described in claim 3.  Oberoi, Brenden, and Simpson further disclose 
analyzing said data responsive to said request for each of the plurality of responses and one or more results of performing said one or more workflows (Oberoi: page 3, [0077], lines 4-8: analyze poll results;& [0086], lines 22-24: while the survey is running, and after it completes, the user can view and analyze the survey/poll results); and
	producing analytical results and triggering one or more messages with said analytical results to said plurality of respondents (Brenden: Col. 38, lines 6-15: a report of the survey results are generated at the request of a user; the generated survey report is transmitted to one or more users).

Regarding claims 15-20, the limitations of claims 15-20 are rejected in the analysis of claim 8-11, 13, and 14 respectively and these claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stern et al. (US 2019/0356960 A1).  Determine a threshold number of subscribers required for participation in an event, notifying the plurality of subscribers of the event; when a number of interested ones of the plurality of subscribers meets the threshold number, causing the event to occur for only the interested ones of the plurality of subscribers ([0010]).
Arazi (US 11,017,057 B1).  Generating a first stimulus message related to an event; transmitting the first stimulus message to a first group of user devices associated with a first group of users; receiving a first response from one or more user devices of the first group of user devices. 
Shah et al. (US 2019/0370827 A1).  Determine subsequent groups of recipients to receive the message based on positive or negative responses until one of a predetermined threshold of positive responses is reached ([0005]).
Shao et al. (US  7,310,350 B1).  Transmitting survey results to members of online community in response to requests received by server (claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Kaylee Huang
06/18/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447